EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Dennis Daley on May 16, 2022.

The application has been amended as follows: 
Claims
1. (Currently Amended) A method for producing a brazed plate heat exchanger comprising a stack of heat exchanger plates provided with a pressed pattern adapted to provide contact points between adjacent heat exchanger plates of said stack of heat exchanger plates, such that the heat exchanger plates are kept on a distance from one another under formation of interplate flow channels for media to exchange heat, wherein the interplate flow channels are in selective communication with port openings for the media to exchange heat and circumferentially sealed along an outer periphery in order to avoid external leakage, wherein the method comprises: 
(a) calculating a position of the contact points between the adjacent heat exchanger plates;
(b) calculating a force that must be transferred by each of the contact points when the brazed plate heat exchanger is in use; 
(c) based on the method steps (a) and (b), calculating an amount of brazing material for each of the contact points; 
(d) providing a screen for screen printing the brazing material onto the heat exchanger plates, wherein the screen is provided with openings, having a size, position, plate thickness, and shape adapted to provide the amount of brazing material to each of the contact points; 
(e) screen printing the heat exchanger plates with the brazing material using the screen;
(f) stacking the heat exchanger plates in a stack; and 
(g) brazing the stack of the heat exchanger plates in order to join the heat exchanger plates together to form the brazed plate heat exchanger.
5. (Currently Amended) The method according to claim 1, wherein the brazing material is placed in the shape of double dots on either sides of each of the contact points.
7. (Currently Amended) The method according to claim 1, wherein a ratio between an amount of the brazing material applied at or in a vicinity of [[a]]at least one of the contact points requiring a large force transmission and an amount of the brazing material applied at or in a vicinity of another at least one of the contact points requiring a small force transmission lies in a range from 1.1 to 20.
8. (Currently Amended) The method according to claim 1, wherein a ratio between an amount of the brazing material applied at or in a vicinity of [[a]]at least one of the contact points requiring a large force transmission and an amount of the brazing material applied at or in a 3vicinity of a contact point requiring a small force transmission lies in a range from 1.1 to 10.
Amendments to claims 1, 5, 7, and 8 are made to alleviate various indefinite issues.
Reasons for Allowance
Claims 1 – 8 are allowed.
Examiner notes that the reasons for allowance were provided and discussed in the previous Office Action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331. The examiner can normally be reached Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER J BESLER/           Primary Examiner, Art Unit 3726